Citation Nr: 1004392	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  05-31 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for angina claimed as 
secondary to service-connected sleep apnea.

5.  Entitlement to service connection for hypertension 
claimed as secondary to service-connected sleep apnea.

6.  Entitlement to service connection for arteriosclerotic 
heart disease claimed as secondary to service-connected 
sleep apnea.

7.  Entitlement to service connection for residuals of a 
cerebrovascular accident with right side weakness claimed as 
secondary to service-connected sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel


INTRODUCTION

The appellant served in the Naval Reserve from December 1966 
to December 1967 and on active duty from December 1967 to 
August 1968.  

The claims of service connection come before the Board of 
Veterans' Appeals (Board) on appeal from a September 2003 
rating decision of the RO in Chicago, Illinois, which denied 
them.  The PTSD initial rating claim comes before the Board 
on appeal from an October 2003 rating decision which granted 
service connection and assigned an initial 30 percent 
disability rating.

During the pendency of the appeal, an increased evaluation 
from 30 percent to 50 percent was granted for PTSD by rating 
decision dated in July 2005.  The Board notes, with respect 
to increased ratings, the United States Court of Appeals for 
Veterans Claims (Court) has held that on a claim for an 
original or increased rating, the appellant will generally 
be presumed to be seeking the maximum benefit allowed by law 
or regulations, and it follows that such a claim remains in 
controversy where less than the maximum benefit is allowed.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court further 
held that, where a claimant has filed a notice of 
disagreement as to a RO decision assigning a particular 
rating, a subsequent RO decision awarding a higher rating, 
but less than the maximum available benefit, does not 
abrogate the appeal.  Id.  

The appellant testified before the undersigned at a 
September 2009 hearing at the RO.  A transcript has been 
associated with the file.

In January 2008, the appellant filed a set of claims for 
service connection for diabetes mellitus, and retinopathy, 
neuropathy of the hands and feet, and hypertension, all 
secondary to diabetes.  These matters have not been 
addressed by the RO.  They are REFERRED for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board must remand all of the appellant's claims.

The appellant has appealed his initial rating for PTSD.  
Prior to certifying the appeal, the RO scheduled a VA 
examination to determine the appellant's current level of 
symptomatology.  A December 2007 VA examination report was 
associated with the claims file and the RO issued a May 2009 
Supplemental Statement of the Case.  The Board notes, 
however, that the examination report is for a different 
veteran.  The report has been removed from the claims file 
and has been sent to the appropriate file.  The file is, 
therefore, without an assessment of the appellant's level of 
symptomatology since his previous VA examination, which 
occurred in August 2003.  The appellant's VA treatment 
records have not been updated since July 2005.  The RO 
considered an examination warranted, and given the time 
since the last VA examination, the Board does as well.  The 
Board remands for a VA examination to assess the current 
severity of the appellant's PTSD and to associate the 
appellant's VA treatment records since July 2005.  

The appellant's hearing loss and tinnitus claims must be 
remanded for a VA examination and opinion.  The appellant's 
service treatment records indicate that he had whispered 
voice audiology tests at his initial entry to service with 
the Reserves in December 1966 and at entry to active service 
in December 1967.  There is no separation physical 
examination of record.  The appellant reports that he had 
significant noise exposure while aboard the U.S.S. Canberra 
during action off the coast of Vietnam.  The claims file 
reflects that the Canberra did engage land targets and came 
under fire.  The appellant reports that he complained of 
difficulty hearing and ringing in his ears during the firing 
of the ship's guns to his sergeant, but was not permitted to 
report to sick bay.  He further reports that his hearing 
loss and tinnitus has persisted since that time.  The 
appellant has submitted evidence establishing that he has a 
current disability of hearing loss.  The Board concludes 
that a VA examination is warranted to determine whether the 
appellant's inservice noise exposure has at least as likely 
as not resulted in a current disability of either hearing 
loss or tinnitus.  See Charles v. Principi, 16 Vet. App. 370 
(2002).

The Board must also remand the angina, hypertension, 
arteriosclerotic heart disease, and residuals of a 
cerebrovascular accident service connection claims.  The 
appellant's primary contention is that his sleep apnea is 
responsible for these additional conditions.  The appellant 
was provided with April and August 2003 VA examinations to 
determine whether his service-connected somnambulism (sleep 
walking) or his sleep apnea caused or aggravated his angina, 
hypertension, arteriosclerotic heart disease, and residuals 
of a cerebrovascular accident.  The April 2003 VA 
examination report indicates that there is no relationship 
between somnambulism and the claimed conditions.  The August 
2003 VA examination report indicates that the sleep apnea is 
not the cause of angina, hypertension, arteriosclerotic 
heart disease, and residuals of a cerebrovascular accident, 
but indicated that the sleep apnea could have aggravated 
those conditions.  The opinion did not, however, complete 
the analysis and determine whether such a relationship was 
at least as likely as not.  Thus, it is inadequate for 
ratings purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008).  The Board must remand to determine whether 
an aggravation relationship is at least as likely as not.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain the appellant's VA medical 
records for treatment concerning PTSD from 
July 2005 to the present.  All efforts to 
obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records are 
not available.

2.  After obtaining the above evidence, to 
the extent available, schedule the 
appellant for a VA examination to 
determine the current severity of his 
PTSD.  Sufficient evaluations should be 
scheduled to evaluate the appellant's 
psychiatric symptomatology.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.

3.  Schedule the appellant for a VA 
examination to determine (1) the diagnosis 
of any hearing loss and tinnitus disorders 
which may be present, and (2) whether any 
such disorder is as likely as not 
etiologically related to the complaints of 
inservice noise exposure due to weapons 
fire.  

The appellant should also be scheduled for 
a VA examination to determine whether the 
appellant's sleep apnea has at least as 
likely as not aggravated his angina, 
hypertension, arteriosclerotic heart 
disease, and residuals of a 
cerebrovascular accident.

The entire claims folder and a copy of 
this REMAND must be made available to the 
physician.  All indicated studies should 
be conducted, and the results reviewed 
before the final opinion.  

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiners should provide 
a complete rationale for any opinion 
provided.

4.  Then, the RO should readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the appellant and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claims.  His cooperation in VA's efforts 
to develop his claim, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
appellant is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


